OPINION — AG — ** JUVENILE — COURTS — COUNTY ** QUESTION(1): UNDER SAID ACT (HOUSE BILL NO. 230) DOES THE JUDGE OF THE JUVENILE COURT HAVE EXCLUSIVE JURISDICTION OF MISDEMEANORS LISTED UNDER 20 Ohio St. 773 [20-773] WHERE DEFENDANT HAS REQUESTED A JURY ? — SEE ARTICLE II, SECTION 20, QUESTION(2): WHERE THE PATERNITY OF A CHILD BORN OUT OF WEDLOCK IS INVOLVED AND THE DEFENDANT DEMANDS TRY HIM BEFORE A JURY OR DOES HE SIT AS COMMITTING MAGISTRATE AND TRANSFER THE CASE TO A COURT OF COMPETENT JURISDICTION ? — SEE OPINION (WEDLOCK PATERNITY, COURTS, DETERMINATION) CITE: 20 Ohio St. 771 [20-771], 20 Ohio St. 773 [20-773], 20 Ohio St. 777 [20-777] 20 Ohio St. 825 [20-825], 20 Ohio St. 831 [20-831] (SAM H. LATTIMORE)